Name: Commission Regulation (EEC) No 1863/82 of 12 July 1982 concerning Regulation (EEC) No 1842/82 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7 . 82 Official Journal of the European Communities No L 205/ 13 COMMISSION REGULATION (EEC) No 1863/82 of 12 July 1982 correcting Regulation (EEC) No 1842/82 fixing the export refunds on cereals and on wheat or rye flour, groats and meal pond to that submitted for the opinion of the manage ­ ment committee ; whereas it is therefore necessary to amend the Regulation in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commis ­ sion Regulation (EEC) No 1842/82 of 8 July 1982 (3) ; whereas a check has revealed that as the result of an error the Annex to that Regulation does not corres ­ The amount '82-25 appearing in the Annex to Regu ­ lation (EEC) No 1842/82 under subheading ex 11.01 A of the Common Customs Tariff is replaced by '85-25'. Article 2 This Regulation shall enter into force on 13 July 1982. It shall apply with effect from 9 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 July 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p . 1 . (') OJ No L 202, 9 . 7 . 1982, p . 36 .